DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and  14-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kwak et al. (KR20120054792A – machine translation)

Regarding claim 1, Kwak discloses a noise dampening device for a power door or gate assembly  ([0001]: The present invention relates to an improvement of an upper rail for a sliding door (hanger door), and in particular, to prevent the sagging of the chain and noise prevention means on the rail, so that the smooth opening and closing operation of the sliding door can be made.) including a chain loop (figs. 3-8 chain 74) adapted in use to run along and/or within a track or rail (figs. 1-9 rail 10. [0014] The upper and lower support pieces 40 and 50 serve to prevent sagging by positioning the chain when using the upper rail 10. ), the noise dampening figs. 1 & 9 resin pedestal; [0014] The upper and lower support pieces 40 and 50 can be used only by the upper and lower support pieces 40 and 50, It is preferable that the resin pedestals 41 and 51 made of a synthetic resin are formed on the upper and lower plates 40 and 40 so that silent movement can be performed without generating noises when contacting the chain. ). 

Regarding claim 2, Kwak discloses the noise dampening device of claim 1, wherein the rail or track is a C-shaped channel or extrusion with a pair of returns (figs. 1-9 illustrates the track/rail is a C-shaped channel). 

Regarding claim 3, Kwak discloses the noise dampening device of claim 2, wherein each return includes a groove adapted to accommodate the cushioning means (figs. 1, 9, & 11; [0014] The upper and lower support pieces 40 and 50 can be used only by the upper and lower support pieces 40 and 50, It is preferable that the resin pedestals 41 and 51 made of a synthetic resin are formed on the upper and lower plates 40 and 40 so that silent movement can be performed without generating noises when contacting the chain. [0021] Particularly, the resin pedestals 41 and 51 are fitted to the upper surfaces of the upper and lower support pieces 40 and 50, that is, the portion contacting the chain 74, and the chain 74 is provided on the resin pedestals 41 and 51 The chain 74 moves in a quiet state without generating noise. [0022] The resin pedestals 41 and 51 used in the above are provided with a resin pedestal 41 consisting of a base plate 41-1 and 51-1 and side plates 41-2 and 51-2 as shown in Figs. 10 and 11). 


Regarding claim 6, Kwak discloses the noise dampening device of claim 1, wherein the chain loop includes a plurality of connected links (figs. 3-8 illustrates chain 74 comprises a plurality of connected links). 

Regarding claim 7, Kwak discloses the noise dampening device of claim 1, wherein the cushioning means is in the form of an elongate strip located below the chain covering the vast majority of its length (figs. 1, 9 & 11 resin pedestals 41, 51. [0014] The upper and lower support pieces 40 and 50 can be used only by the upper and lower support pieces 40 and 50, It is preferable that the resin pedestals 41 and 51 made of a synthetic resin are formed on the upper and lower plates 40 and 40 so that silent movement can be performed without generating noises when contacting the chain. [0021] Particularly, the resin pedestals 41 and 51 are fitted to the upper surfaces of the upper and lower support pieces 40 and 50, that is, the portion contacting the chain 74, and the chain 74 is provided on the resin pedestals 41 and 51 The chain 74 moves in a quiet state without generating noise.). 

Regarding claim 8, Kwak discloses the noise dampening device of claim 1, wherein the cushioning means includes any shock absorbing or resilient materials in the form of padding (figs. 1, 9 & 11 resin pedestals 41, 51. [0014] The upper and lower support pieces 40 and 50 can be used only by the upper and lower support pieces 40 and 50, It is preferable that the resin pedestals 41 and 51 made of a synthetic resin (i.e. “padding”) are formed on the upper and lower plates 40 and 40 so that silent movement can be performed without generating noises when contacting the chain. [0021] Particularly, the resin pedestals 41 and 51 are fitted to the upper surfaces of the upper and lower support pieces 40 and 50, that is, the portion contacting the chain 74, and the chain 74 is provided on the resin pedestals 41 and 51 The chain 74 moves in a quiet state without generating noise.). 

Regarding claim 14, Kwak discloses the noise dampening device of claim 1, wherein the power door or gate assembly includes a drive trolley being associated with the chain (figs. 4-9 traveling roller 72 and connecting piece 73). 

Regarding claim 15, Kwak discloses the noise dampening device of claim 14, wherein the drive trolley is adapted to be located such that a gap is provided between the drive trolley and the cushioning means (figs. 4-9 traveling roller 72 and connecting piece 73). 

Regarding claim 16, Kwak discloses the noise dampening device of claim 15, wherein the drive trolley includes a step adapted to escalate the drive trolley to a position where there is no contact between the drive trolley and the cushioning means when the power door or gate assembly is in operation (figs. 4-9 traveling roller 72 and connecting piece 73). 

Regarding claim 17, Kwak discloses a powered door or gate assembly ([0001]: The present invention relates to an improvement of an upper rail for a sliding door (hanger door), and in particular, to prevent the sagging of the chain and noise prevention means on the rail, so that the smooth opening and closing operation of the sliding door can be made.)  including: a rail or track (figs. 1-9 rail 10. [0014] The upper and lower support pieces 40 and 50 serve to prevent sagging by positioning the chain when using the upper rail 10. ); a chain loop including a figs. figs. 3-8 illustrates chain 74 comprises a plurality of connected links), the chain loop being adapted in use to run along and/or within the rail or track (figs. 1-9 rail 10. [0014] The upper and lower support pieces 40 and 50 serve to prevent sagging by positioning the chain when using the upper rail 10. ); and a noise dampening device including cushioning means attached to an internal surface of the track or rail; wherein the cushioning means substantially follows, and is in register with, at least a part of the chain (figs. 1, 9, & 11 resin pedestal; [0014] The upper and lower support pieces 40 and 50 can be used only by the upper and lower support pieces 40 and 50, It is preferable that the resin pedestals 41 and 51 made of a synthetic resin are formed on the upper and lower plates 40 and 40 so that silent movement can be performed without generating noises when contacting the chain. [0021] Particularly, the resin pedestals 41 and 51 are fitted to the upper surfaces of the upper and lower support pieces 40 and 50, that is, the portion contacting the chain 74, and the chain 74 is provided on the resin pedestals 41 and 51 The chain 74 moves in a quiet state without generating noise. [0022] The resin pedestals 41 and 51 used in the above are provided with a resin pedestal 41 consisting of a base plate 41-1 and 51-1 and side plates 41-2 and 51-2 as shown in Figs. 10 and 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwak et al. (KR20120054792A – machine translation) as applied to claims above, further in view of Dwarka (US 20130048229 A1).

Regarding claim 4, Kwak discloses the noise dampening device of claim 3, but does not expressly disclose wherein an upper portion of the cushioning means extends beyond the groove. 
Dwarka, from a similar field of endeavor, teaches wherein an upper portion of the cushioning means extends beyond the groove ([0065] When a curtain is moved between the open and the closed positions or anywhere in between the bottom rail 530 is also configured to move freely within a third channel 512 defined by the track guide 508. According to one embodiment, the third channel 512 can include housing structures 534 (i.e. “groove”). The housing structures 534 are constructed and arranged to include bristles (i.e. “cushioning means”) at 536 which can be configured to maintain the position of bottom rail 530 within the third channel 512 during operation of a curtain assembly. In one alternative, housing structures 534 can be constructed and arranged with felt strips at 536 instead of bristles. Other compressible materials can also be employed at 536 to guide and control movement of the bottom rail 530 during operation of a curtain assembly. The housing structures and compressible material at 536 can be configured to dampen sound during operation of a curtain assembly. Fig. 5 illustrates the bristles 536 extending beyond the housing structures 534 (i.e. “groove”)).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively extend an upper portion of the cushioning means beyond the groove as suggested by Dwarka in the device taught by Kwak in order to dampen sound during operation (as suggested in [0065] of Dwarka).

Regarding claim 5, Kwak discloses the noise dampening device of claim 1, but does not expressly disclose an adhesive adapted to facilitate adhesion of the cushioning means onto the internal surface of the track or rail. 
Dwarka, from a similar field of endeavor, an adhesive adapted to facilitate adhesion of the cushioning means onto the internal surface of the track or rail ([0065] When a curtain is moved between the open and the closed positions or anywhere in between the bottom rail 530 is also configured to move freely within a third channel 512 defined by the track guide 508. According to one embodiment, the third channel 512 can include housing structures 534 (i.e. “groove”). The housing structures 534 are constructed and arranged to include bristles (i.e. “cushioning means”) at 536 which can be configured to maintain the position of bottom rail 530 within the third channel 512 during operation of a curtain assembly. In one alternative, housing structures 534 can be constructed and arranged with felt strips at 536 instead of bristles. Other compressible materials can also be employed at 536 to guide and control movement of the bottom rail 530 during operation of a curtain assembly. The housing structures and compressible material at 536 can be configured to dampen sound during operation of a curtain assembly. [0124] Bristles 1765 (i.e. “cushioning means”) includes a base 1768 that can be pressure fit and/or glued into position.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively include an adhesive adapted to facilitate adhesion of the cushioning means onto the internal surface of the track or rail as suggested by Dwarka in the device taught by Kwak in order to maintain the position of the cushioning means (as suggested in [0124] of Dwarka).

Regarding claim 9, Kwak discloses the noise dampening device of claim 8, but does not expressly disclose wherein the padding is equipped with a hard backing. 
Dwarka, from a similar field of endeavor, teaches padding with a hard backing (Dwarka [0124] Bristles 1765 (i.e. “padding”) includes a base 1768 (i.e. “hard backing”) that can be pressure fit and/or glued into position.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively include the padding with a hard backing with adhesive as suggested by Dwarka in the device taught by Kwak in order to maintain the position of the padding (as suggested in [0124] of Dwarka).


Regarding claim 10, Kwak in view of Dwarka discloses the noise dampening device of claim 9, wherein the hard backing includes adhesive on its bottom surface (Dwarka [0124] Bristles 1765 includes a base 1768 (i.e. “hard backing”) that can be pressure fit and/or glued into position.). 

Regarding claim 11, Kwak discloses the noise dampening device of claim 8, but does not expressly disclose wherein the shock absorbing or resilient materials include at least one of the following: felt, foam, leather, soft rubber, nylon, silicon and a body of air. 
Dwarka, from a similar field of endeavor, teaches wherein the shock absorbing or resilient materials include at least one of the following: felt, foam, leather, soft rubber, nylon, silicon and a body of air ([0065] When a curtain is moved between the open and the closed positions or anywhere in between the bottom rail 530 is also configured to move freely within a third channel 512 defined by the track guide 508. According to one embodiment, the third channel 512 can include housing structures 534. The housing structures 534 are constructed and arranged to include bristles (i.e. “the shock absorbing or resilient materials”) at 536 which can be configured to maintain the position of bottom rail 530 within the third channel 512 during operation of a curtain assembly. In one alternative, housing structures 534 can be constructed and arranged with felt strips (i.e. “the shock absorbing or resilient materials”) at 536 instead of bristles. Other compressible materials can also be employed at 536 to guide and control movement of the bottom rail 530 during operation of a curtain assembly. The housing structures and compressible material at 536 can be configured to dampen sound during operation of a curtain assembly.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively have the shock absorbing or resilient materials include at least one of the following: felt, foam, leather, soft rubber, nylon, silicon and a body of air as suggested by Dwarka in the device taught by Kwak in order to dampen sound during operation of a curtain assembly (as suggested in [0065] of Dwarka).

Regarding claim 12, Kwak discloses the noise dampening device of claim 1, but does not expressly disclose wherein the cushioning means includes a structure including a pile of bristle stemming from a hard backing. 
Dwarka, from a similar field of endeavor, teaches cushioning means includes a structure including a pile of bristle stemming from a hard backing ([0065] When a curtain is moved between the open and the closed positions or anywhere in between the bottom rail 530 is also configured to move freely within a third channel 512 defined by the track guide 508. According to one embodiment, the third channel 512 can include housing structures 534. The housing structures 534 are constructed and arranged to include bristles (i.e. “cushioning means”) at 536 which can be configured to maintain the position of bottom rail 530 within the third channel 512 during operation of a curtain assembly. In one alternative, housing structures 534 can be constructed and arranged with felt strips at 536 instead of bristles. Other compressible materials can also be employed at 536 to guide and control movement of the bottom rail 530 during operation of a curtain assembly. The housing structures and compressible material at 536 can be configured to dampen sound during operation of a curtain assembly. [0124] Bristles 1765 (i.e. “cushioning means”) includes a base 1768 (i.e. “hard backing”) that can be pressure fit and/or glued into position.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively have the cushioning means include a structure including a pile of bristle stemming from a hard backing as suggested by Dwarka in the device taught by Kwak in order to dampen sound during operation and maintain the position of the cushioning means (as suggested in [0065] and [0124] of Dwarka).

Regarding claim 13, Kwak in view of Dwarka discloses the noise dampening device of claim 12, wherein the hard backing includes an adhesive on its bottom surface so as to facilitate adhesion of the structure to the floor of the groove (Dwarka figs. 5 &17; [0124] housing structures 1764 (i.e. “groove”) are constructed and arranged to include bristles at 1765 which also can be configured to maintain the position of respective bottom rails 1504A-B within the respective channels 1762 and 1763 during operation of a curtain assembly.  Bristles 1765 includes a base 1768 (i.e. “hard backing”) that can be pressure fit and/or glued into position with the housing structures 1764 (i.e. “groove”).). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684